Case 2:19-cv-10563-DMG-JEM Document 47 Filed 12/22/20 Page 1 of 3 Page ID #:859




  1   MAYER BROWN LLP
      JOHN NADOLENCO (SBN 181128)
  2    jnadolenco@mayerbrown.com
      RUTH ZADIKANY (SBN 260288)
  3    rzadikany@mayerbrown.com
      ALEXANDER VITRUK (SBN 315756)
  4    avitruk@mayerbrown.com
      350 South Grand Avenue, 25th Floor
  5   Los Angeles, CA 90071-1503
      Telephone: (213) 229-9500
  6   Facsimile: (213) 625-0248
  7   Attorneys for Plaintiffs
      BYTON NORTH AMERICA CORPORATION and
  8   BYTON LIMITED
  9
 10
                          UNITED STATES DISTRICT COURT
 11
                        CENTRAL DISTRICT OF CALIFORNIA
 12
                                   WESTERN DIVISION
 13
      BYTON NORTH AMERICA                        Case No. 2:19-cv-10563-DMG-JEM
 14   CORPORATION, a Delaware
      corporation; and BYTON LIMITED, a          [Assigned to the Hon. Dolly M. Gee]
 15   Hong Kong company,
 16                                           NOTICE OF MOTION TO
                     Plaintiffs,              WITHDRAW AS COUNSEL OF
 17         v.                                RECORD FOR PLAINTIFFS
                                              BYTON NORTH AMERICA
 18   ICONIQ MOTORS NORTH AMERCIA, CORPORATION AND BYTON
      INC., a California corporation; CARSTEN LIMITED
 19   BREITFELD, an individual, and DOES 1
      THROUGH 25 INCLUSIVE,                   DATE: January 29, 2021
 20                                           TIME: 9:30 a.m.
                      Defendants.             PLACE: Courtroom 8C
 21
 22
 23
 24
 25
 26
 27
 28

                       NOTICE OF MOTION TO WITHDRAW AS COUNSEL OF RECORD FOR PLAINTIFFS;
                                                           CASE NO. 2:19-CV-10563-DMG-JEM
Case 2:19-cv-10563-DMG-JEM Document 47 Filed 12/22/20 Page 2 of 3 Page ID #:860




 1            TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2            PLEASE TAKE NOTICE that, pursuant to Local Rule 83-2.3, on January 29,
 3   2021 at 9:30 a.m., or as soon as the matter may be heard by the Honorable Dolly M.
 4   Gee, whether virtually or in Courtroom 8C, located in the United States Courthouse,
 5   350 West 1st Street, Los Angeles, CA, 90012, Mayer Brown LLP (“Mayer Brown”)
 6   will move the Court for an order allowing Mayer Brown to withdraw as counsel of
 7   record for Plaintiffs Byton North America Corporation and Byton Limited. Mayer
 8   Brown will file its motion on Tuesday, December 29, 2020.
 9            Pursuant to Local Rule 83-2.3.2, Mayer Brown has provided written notice to
10   Plaintiffs and, by this Notice, provides further written notice to all parties, through
11   their respective counsel of record, of Mayer Brown’s intent to withdraw as counsel.
12   Furthermore, pursuant to Local Rule 83-2.3.4, Mayer Brown has informed Plaintiffs
13   of the consequences of their inability, as organizations, to appear pro se before this
14   Court.
15            Good cause exists to permit the withdrawal. As will be shown by the
16   forthcoming motion and supporting documentation filed therewith, Plaintiffs have
17   become nonresponsive to Mayer Brown’s requests for instruction or information
18   necessary to carry out its representation, despite Mayer Brown’s repeated attempts at
19   communication. Plaintiffs also have failed to remit payment for the legal services
20   provided by Mayer Brown for several months, or to provide assurance of or
21   arrangements for payment in the future. Because of Plaintiffs’ failure to communicate
22   with Mayer Brown concerning this action and failure to promptly pay Mayer Brown’s
23   invoices, it has become unreasonably difficult for Mayer Brown to carry out effective
24   and competent representation.
25   ///
26   ///
27   ///
28   ///
                                                 1
                          NOTICE OF MOTION TO WITHDRAW AS COUNSEL OF RECORD FOR PLAINTIFFS;
                                                              CASE NO. 2:19-CV-10563-DMG-JEM
Case 2:19-cv-10563-DMG-JEM Document 47 Filed 12/22/20 Page 3 of 3 Page ID #:861




 1              The forthcoming motion will be based on this Notice of Motion; and on the
 2   Motion, Memorandum of Points and Authorities, Declaration of Alexander Vitruk, and
 3   documentary evidence to be filed on December 29, 2020; and on all pleadings and
 4   documents on file in this case and oral argument as may be presented to the court.
 5
 6   Dated: December 22, 2020                        Respectfully submitted,
 7                                                   MAYER BROWN LLP
 8
 9                                                   By:    /s/ John Nadolenco
10                                                         John Nadolenco

11                                                   Attorneys for Plaintiffs
                                                     Byton North America Corporation and
12                                                   Byton Limited

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
                           NOTICE OF MOTION TO WITHDRAW AS COUNSEL OF RECORD FOR PLAINTIFFS;
     74091141                                                  CASE NO. 2:19-CV-10563-DMG-JEM
